Citation Nr: 1725141	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for flat feet (pes planus).


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1976 to February 1980.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A hearing has not been requested.  

Thereafter, in an October 2016 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's March 2015 decision to the extent it denied the Veteran's claim for service connection for pes planus.  According to the Court, it was unclear whether the Board had determined that the Veteran's pes planus had increased in severity during service.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

These factors are satisfied with regard to the Veteran's claim.  The Veteran was diagnosed with mild pes planus during his March 1976 entrance physical.  Since 2008, the Veteran has consistently stated that he was treated for pes planus during service and was placed on several P3 (limited duty) profiles while stationed in Germany.  See January 2013 VA-9 Form; October 2008 VA 21-4138 Form.  These records are unavailable.  The Veteran also states that placement on limited duty profiles is proof that his pes planus disability was aggravated beyond its normal condition while in service.    

The Veteran is competent to testify that he was treated for pes planus in service and placed on limited duty profiles because of this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran is not competent to testify as to whether or not in-service treatment and placement on limited duty profiles are proof that his pes planus was aggravated beyond its natural course.  This is because such testimony is not a subject within the knowledge and personal observations of a lay witness.  See id.  But the Veteran's testimony is sufficient to satisfy the third McLendon element-an indication that the disability may be associated with the Veteran's service.  Since the May 2014 VA medical opinion does not specifically address the Veteran's contention, there is insufficient competent medical evidence on file to make a decision, so a VA medical opinion is required.  

VA treatment records to May 2014 have been associated with the claims file.  The RO should obtain all relevant VA treatment records dated from May 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from May 2014 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinion: 

Whether it is at least as likely as not that the Veteran's pes planus was aggravated beyond its natural course during service.  

In reaching this opinion, the examiner should consider the Veteran's lay testimony as contained in the "History" section of the May 2014 VA foot examination, the January 2013 VA Form 9, the April 2010 notice of disagreement, and the December 2008 VA 21-4138 form.  For purposes of writing the medical opinion, the examiner must assume that the Veteran's testimony regarding in-service treatment of pes planus and placement on limited duty profiles because of pes planus is credible.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

Whether to conduct an additional examination is left to the discretion of the examiner selected to write the addendum opinion.  

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


